Citation Nr: 1609726	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  10-13 906A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of a heat injury with recurrent episodes of altered consciousness and anxiety to include posttraumatic stress disorder and major depressive disorder (heat injury residuals), rated as 50 percent disabling prior to November 29, 2013, and 70 percent disabling thereafter.

2.  Entitlement to a rating in excess of 50 percent for basilar migraine headaches with bowel and bladder leakage and a history of loss of vision.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 29, 2013.

(The issue of entitlement to service connection for neuropathy will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to November 1986.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of that hearing is of record.

The Board previously remanded these matters for development in May 2013.  Thereafter, in an August 2014 rating decision the RO granted a 70 percent rating for heat injury residuals and entitlement to a TDIU, both effective November 29, 2013.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any further development or adjudication of these matters should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In April 2015, the Veteran's representative submitted additional relevant evidence directly to the Board.  Importantly, it was explicitly noted that the Veteran did not waive his right to have this newly submitted evidence considered by the AOJ.  In fact, the Veteran's representative requested that the Board remand the appeal to afford the AOJ the opportunity to review the newly submitted evidence in the first instance.  

A supplemental statement of the case (SSOC) must be furnished to a veteran when additional pertinent evidence is received after an SSOC is issued.  38 C.F.R. § 19.31 (2015).  Unless this procedural right is waived by a veteran, any additional evidence must be referred to the RO for review and preparation of an SSOC.  Id.; 38 C.F.R. 
§ 20.1304 (2015).  Thus, remand is required.

Accordingly, the case is REMANDED for the following action:

The RO should review the claims in light of the new evidence and all other evidence received regarding these claims.  If the claims are denied, the Veteran and his representative should be issued an SSOC and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




